                Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 1 of 8

                                                               ELECTRONICALLY FILED
                                                                   2020 Aug 24 AM 10:33
Christy Ochoa                                        CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                            CASE NUMBER: 2020-CV-001349-TP
vs.
Walmart Inc.
                                                          SUMMONS



To the above-named Defendant/Respondent:


                                      Walmart Inc.
                                      112 S. W. 7th Street, Suite 3C
                                      Topeka. KS 66603


You are hereby notified that an action has been commenced against you In this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                      Christopher Jon Omiid
                                      3241 N Toben
                                      Wichita, KS 67226


within 21 days after service of summons on you.



                  0-^
               Bcmadine O. Lumbrcnu


Clerk of the District Court
Electronically signed on 08/24/2020 11:12:00 AM


Documents to be served with the Summons:
PLE: Petition Petition
          Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 2 of 8
%
                                                        ELECTRONICALLY FILED
                                                             2020 Aug 24 AM 10:33
                                               CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                      CASE NUMBER: 2020-CV-001349-TP




     Nl
    3241 N. Toben
                 DeVaughn
                 James INJURY    LAWYERS



    Wichita, KS 67226
    316-977-9999 [t]
    316-425-0414 [f]

                              IN THE EIGHTEENTH JUDICIAL DISTRICT
                          DISTRICT COURT OF SEDGWICK COUNTY. KANSAS
                                        CIVIL DEPARTMENT

    CHRISTY OCHOA,                                 )
                                                   )
                    PlaintifT,                     )
    vs.                                            )      Case No. 2020-CV-
                                                   )
    WALMART INC.,                                  )
                                                   )
                    Defendant.                     )
                                                   3
    Pursuant to Chapter 60 KS.A.

                                                 PETITION

            Plaintiff, Christy Ochoa, by and through counsel, Christopher J. Omlid and Richard W.

    James of DeVaughn James Injury Lawyers, for her claims against the Defendant, Walmart Inc.,

    alleges and states:

            1.      Plaintiff is a resident of Sedgwick County, Kansas.

            2.      Defendant, Walmart Inc., is a foreign for-profit corporation organized in the State

                    of Arkansas.       It may be served through its resident agent, The Corporation

                    Company, Inc., at 112 S.W. 7th St., Ste. 3C, Topeka, KS, 66603.

            3.      On or about March 8, 2019 in Sedgwick County, Kansas, Plaintiff was a business

                    visitor shopping at Defendant's store located at 3137 S Seneca Street, Wichita, KS

                    67217 (“Store”).

            4.      At all times relevant herein, there was a hazardous condition on its floor.

            5.      As Plaintiff entered the Store, she fell due to a defective or defective placed
     Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 3 of 8




               floormat that was not lying flat on the ground.

       6.      Defendant negligently created or maintained a hazardous condition. Defendant

               knew or should have known of this hazardous condition.

       7.      Defendant negligently failed to remedy the hazardous condition.

       8.      Defendant negligently failed to warn its consumers of the hazardous condition that

               was in existence on the floor of its store.

       9.      At ail times relevant herein, Plaintiff was exercising reasonable care. She did not

               observe the hazardous condition on the floor and had no reason to know of that

               hazardous condition would be in existence on the interior floor.

        10.    Defendant’s employees and/or agents negligently failed to fix or provide adequate

               warning of the dangerous condition.

        It.    Through principles of respondeat superior and vicarious liability, Defendant is

               responsible for the negligence of its employees and agents.

        12.    As a result of Defendant’s negligence, Plaintiff sustained personal injuries.

               Plaintiffs damages include past medical expenses, future medical expenses, past

               and future economic damages and past and future non<economic damages including

               pain, suffering and mental anguish.

       WHEREFORE, Plaintiff requests judgment against Defendant for an amount in an amount

in excess of SEVENTY-FIVE THOUSAND ($75,000.00), together with the costs incurred herein

and for such other and any further relief this Court deems fair, just and equitable.



                                               Respectfully submitted,

                                               DeVaughn James Injury Lawyers




                                                  2
     Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 4 of 8
■»




                                            Bv: /s/Christooher J. Omiid
                                            Christopher J. Omiid, #26632
                                            Richard W. James, #19822
                                            comlid@devaughnjames.com
                                            ijames@devaughnjames.com
                                            Attorneys for Plaintiff




                               DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by a Jury of twelve persons in this matter.

                                            Bv: /s/Christopher J. Omiid
                                            Christopher J. Omiid, #26632
                                            Richard W. James, #19822
                                            comlid@devaughnJames.com
                                            rjames@devaughnjames.com
                                            Attorneys for Plaintiff




                                                3
               Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 5 of 8
V   V                                                   ELECTRONICALLY FILED
                                                            2020 Aug 24 PM 3:30
                                              CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                     CASE NUMBER: 2020-CV-001349-TP



         HI      DeVaughn
                 James INJURY      LAWYERS


        3241 N. Toben
        Wichita, KS 67226
        316-977-9999 [t]
        316-425-0414 [f]

                              IN THE EIGHTEENTH JUDICIAL DISTRICT
                          DISTRICT COURT OF SEDGWICK COUNTY, KANSAS
                                        CIVIL DEPARTMENT

        CHRISTY OCHOA,                             )
                                                   )
                      Plaintiff,                   )
        vs.                                        )      Case No. 2020-CV-001349
                                                   )
        WALMART INC.,                              )
                                                   )
                      Defendant.                   )
                                                  .)
        Pursuant to Chapter 60 K.S.A.

                          NOTICE OF SERVICE OF DISCOVERY REQUESTS

               Plaintiff by and through counsel Christopher J. Omiid and Richard W. James of

        DeVaughn James Injury Lawyers, hereby notifies the Court that on February 4, 2020, served

        upon defendant the following documents:

               1. Plaintiffs First Requests for Production of Documents to Defendant;

                                                   Respectfully submitted,

                                                   DeVaughn James Injury Lawyers

                                                   Bv: /s/Christooher J. Omiid
                                                   Christopher J. Omiid, #26632
                                                   Richard W. James, #19822
                                                   Attorneys for Plaintiff
       Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 6 of 8




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 24, 2020, that a true and correct copy of

the above and foregoing was sent via Certified U.S. Mail, postage prepaid and properly addressed

to:

The Corporation Company, Inc.
112 S.W. 7th St., Ste. 3C
Topeka, KS, 66603.

                                            Bv: /s/Christopher J. Omlid
                                            Christopher J. Omlid, #26632
                                            Richard W. James, #19822
                                            comlid@devaughnjames.com
                                            ijames@devaughnjames.com
                                            Attorneysfor Plaintiff
            Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 7 of 8
'S




      HI          DeVaughn
                  James INJURY    LAWYERS


     3241 N. Toben
     Wichita, KS 67226
     316-977-9999 [t]
     316-425-0414 [f]

                             IN THE EIGHTEENTH JUDICIAL DISTRICT
                         DISTRICT COURT OF SEDGWICK COUNTY, KANSAS
                                       CIVIL DEPARTMENT

     CHRISTY OCHOA,                                  )
                                                     )
                     Plaintiff,                      )
     vs.                                             )       Case No. 2020-CV-001349
                                                     )
     WALMART INC.,                                   )
                                                     )
                     Defendant.                      )

     Pursuant to Chapter 60 K.S.A.

             PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

             Plaintiff by and through counsel Christopher J. Omlid and Richard W. James of DeVaughn

     James Injury Lawyers pursuant to K.S.A. 60-234, hereby submits the following First Request for

     Production of Documents to Defendant.

                                                  REQUESTS

             1.      Please produce any surveillance videotapes, video recordings, DVD’s, pictures.

     digital images and/or photocopies, or any other photographic evidence, or charts or diagrams

     whatsoever, concerning the subject incident, including but not limited to the scene of the incident,

     the location of the incident, the condition of the location of the incident where the Plaintiff incurred

     her injuries as alleged and described in plaintiffs Petition. This request includes any and all

     surveillance footage of Plaintiff or monitoring footage of the location.

             RESPONSE:
       Case 6:20-cv-01249-TC-KGG Document 1-1 Filed 09/17/20 Page 8 of 8



       2.      Please produce a copy of the (or any) Incident Reports and/or any photographs,

video recordings, drawings, sketches, diagrams, charts, notes, statements, written, taped or

transcribed reports or interviews regarding the investigation of the incident that was taken, created,

prepared, and/or completed by the plaintiff or any representative or employee of the defendant at

the time of Plaintiffs fall incident, or subsequent to Plaintiff’s fall once the defendant’s

employees/agents were made aware of the occurrence.

       RESPONSE:


                                               Respectfully subrhitted.

                                               DeVaughn James Injury Lawyers

                                              Bv: /s/Christopher J. Omlid
                                              Christopher J. Omlid, #26632
                                              Richard W. James, #19822
                                              Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 24, 2020, that a true and correct copy of

the above and foregoing was sent via Certified U.S. Mail, postage prepaid and properly addressed

to:

The Corporation Company, Inc.
112S.W. 7th St., Ste. 3C
Topeka, KS, 66603.

                                              Bv: /s/Christopher J. Omlid
                                              Christopher J. Omlid, #26632
                                              Richard W. James, #19822
                                              comlid@devaughnjames.com
                                              ijames@devaughnjames.com
                                              Attorneysfor Plaintiff




                                                  2 •
